DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Carberry 2017/0045706US in view of the US Patent Application Publication to Ledbetter 2006/0127014US and further in view of Blazer 2021/0003802US.
In terms of claim 1, Carberry teaches a cable (Figure 1), comprising: a plurality of optical fiber components (Figure 1: 18 and 20), each of the plurality of optical fiber components (20 and 18) comprising: at least one optical fiber (18); a buffer layer (20) surrounding the at least one optical fiber (Figure 1: 20 surrounds fibers 18), wherein the respective buffer layers (20) for the plurality of optical fiber (18) components comprise one or more first polymeric materials (Paragraph [0074] disclosed that the buffered layer is made of urethane acrylate which is polymeric material)  that are not blended or compounded with any colorant; and respective physical indicia (Figure 1: 38) selectively formed on the buffer layers of at least two of the plurality of optical fiber components (Paragraph [0043] disclosed that the indicia 38 maybe applied to the buffer tubers 20), wherein the physical indicia (38) facilitate identification of the plurality of optical fiber components (See Figure 1, wherein the fiber is identified as being made by “Corning” or other alpha numeric data [0035]); and a jacket (Figure 1: 12) formed around the plurality of optical fiber components (Figure 1: 12 is formed on the outside of 20 and 18), wherein the jacket (12) comprises one or more second polymeric materials that are not blended or compounded with any colorant (Paragraph [0033] disclosed that jacket 12 maybe made without color since the jacket “may” have a colorant which the examiner considers to mean it may or may not have any colorant).

Since Carberry does not disclose any additional material being used. It would have been obvious to one of ordinary skill in the art at the time of the filing of the current application to make the buffer without any colorant on the surface to provide visual contrast of the indicia. The modification would reduce the cost and time of manufacturing the buffer tube since colorant added step is skipped. It has been held that the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Ledbetter teaches a buffer tube having multiple fibers within the buffer tubes. The buffer tube maybe 6 up to 12 fibers within any given tube. Ledbetter provides a marking on the buffer tube that are individually marked in order to tell the number of fibers within any given tubes. Therefore the buffer tubes will have “a plurality of physical indicia comprising first physical indicia formed on the buffer layer of a first of the plurality of optical fiber components and second physical indicia different from the first physical indicia formed on the buffer layer of a second of the plurality of optical fiber components” from a buffer tube with different numbers of fibers ([0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the act of labeling different markings on different buffer tubes in order to identify the amount of fibers within each buffer tubes thus resulting in the first indicia being different than the second indicia.

Blazer teaches a method to form markings on a buffer tube using laser to create foam on the tube while can be form into markings that are identifiable ([0027]). The markings are spaced apart as shown in Figure 1 and Figure 2. It would have been obvious to one of ordinary skill in the art to modify the spacing of Blazer or Carberry above in order to easier identify the marking groups similar to Figure 2. One can adjust the spacing base on the size of the markings to be .3m or more which aligns with the limitation of  “longitudinally space locations at least 0.3M” in order to properly space large dimension markings from being too close to each other or overlapping during the formation of the markings. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

As for claim 2, Carberry teaches cable of claim 1, wherein the physical indicia comprises at least one raised portion (bumps – [0035]).
As for claim 3, Carberry teaches cable of claim 2, wherein the at least one raised portion comprises at least one of (i) an embossing, (ii) a bump ([0035]), (iii) a protrusion, (iv) a ridge, (v) an alphanumeric character, or (vi) a symbol (Figure 1: 38).

As for claim 5, Carberry teaches cable of claim 4, wherein the at least one indention comprises at least one of (i) a depression, (ii) a dimple, (iii) a groove, (iv) an alphanumeric character, or (v) a symbol ([0035-0038]).
As for claim 6, Carberry teaches cable of claim 1, wherein the buffer layer of at least one of the plurality of optical fiber components comprises a tight buffer layer ([0043]).
In terms of claim 8, Carberry teaches a cable (Figure 1), comprising: a plurality of optical fiber components (Figure 1: 18 and 20), each of the plurality of optical fiber components (18 and 20) comprising: at least one optical fiber (18); a buffer layer (20) surrounding the at least one optical fiber (Figure 1: 18 and 20), wherein the respective buffer layers (20) for the plurality of optical fiber (18) components comprise one or more first polymeric materials ([0074] urethane acrylate which the examiner considers a polymeric material) that are not blended or compounded with any colorant; respective surface variations (38) selectively formed on the buffer layers (20) of at least two of the plurality of optical fiber components (Figure 1: 38 can be applied on buffer tubes 20 and [0043]), wherein the surface variations facilitate identification of the plurality of optical fiber components (Figure 1: wherein 38 forms a “corning” label to indicate the fiber is made by corning); a jacket (Figure 1: 12) formed around the plurality of optical fiber components (Figure 1: 12 is formed on the outside of 20 and 18), wherein the jacket (12) comprises one or more second polymeric materials that are not blended or compounded with any colorant (Paragraph [0033] disclosed that jacket 12 maybe made 
 Carberry disclosed that the buffer layer is made of urethane acrylate material [0074] but does not specifically teach that the buffer does not contain any colorant on the surface.
Since Carberry does not disclose any additional material being used, It would have been obvious to one of ordinary skill in the art at the time of the filing of the current application to make the buffer without any colorant on the surface to provide visual contrast of the indicia. The modification would reduce the cost and time of manufacturing the buffer tube since colorant added step is skipped. It has been held that the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Ledbetter teaches a buffer tube having multiple fibers within the buffer tubes. The buffer tube maybe 6 up to 12 fibers within any given tube. Ledbetter provides a marking on the buffer tube that are individually marked in order to tell the number of fibers within any given tubes. Therefore the buffer tubes will have “a plurality of physical indicia comprising first physical indicia formed on the buffer layer of a first of the plurality of optical fiber components and second physical indicia different from the first physical indicia formed on the buffer layer of a second of the plurality of optical fiber components” from a buffer tube with different numbers of fibers ([0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the act of labeling different markings on 
Carberry and Ledbetter do not teach wherein the first plurality and second of longitudinal space locations on the buffer layer wherein respective longitudinal distance between each adjacent pair of the first plurality longitudinally space locations at least 0.3M. Carberry does illustrate in Figure 2 the markings are spaced however no dimension are indicated.
Blazer teaches a method to form markings on a buffer tube using laser to create foam on the tube while can be form into markings that are identifiable ([0027]). The markings are spaced apart as shown in Figure 1 and Figure 2. It would have been obvious to one of ordinary skill in the art to modify the spacing of Blazer or Carberry above in order to easier identify the marking groups similar to Figure 2. One can adjust the spacing base on the size of the markings to be .3m or more which aligns with the limitation of  “longitudinally space locations at least 0.3M” in order to properly space large dimension markings from being too close to each other or overlapping during the formation of the markings. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
As for claim 9, Carberry teaches cable of claim 8, wherein the physical indicia comprises at least one raised portion (bumps – [0035]).
As for claim 10, Carberry teaches cable of claim 9, wherein the at least one raised portion comprises at least one of (i) an embossing, (ii) a bump ([0035]), (iii) a protrusion, (iv) a ridge, (v) an alphanumeric character, or (vi) a symbol (Figure 1: 38).

As for claim 12, Carberry teaches cable of claim 11, wherein the at least one indention comprises at least one of (i) a depression, (ii) a dimple, (iii) a groove, (iv) an alphanumeric character, or (v) a symbol ([0035-0038]).
As for claim 13, Carberry teaches cable of claim 1, wherein the buffer layer of at least one of the plurality of optical fiber components comprises a tight buffer layer ([0043]).
In terms of claim 15, Carberry teaches a cable (Figure 1), comprising: a plurality of buffered optical fibers (20 and 18), each of the plurality of buffered optical fibers (20 and 18) comprising a polymeric buffer layer (buffered layer 20 is made of urethane acrylate [0074] which the examiner considers to be a polymeric material); physical indicia (Figure 1” 38) selectively formed on the respective polymeric buffer layer of at least one of the plurality of buffered optical fibers (Figure 1: 38 can be formed on buffer layer 20 [0043]), wherein the physical indicia (38) facilitate identification of the plurality of buffered optical fibers (Figure 1: wherein the indicia indicates the fiber is identify that the fiber cable is manufacture by “corning”); and a jacket (12) formed around the plurality of buffered optical fibers (Figure 1: 12 is formed around 20 and 18), wherein the jacket comprises one or more polymeric materials ([0033]) that are not blended or compounded with any colorant ([0033] indicates the jacket 12 may contain a colorant which the examiner interprets to mean colorant is optional and may be left out).

Since Carberry does not disclose any additional material being used, It would have been obvious to one of ordinary skill in the art at the time of the filing of the current application to make the buffer without any colorant on the surface to provide visual contrast of the indicia. The modification would reduce the cost and time of manufacturing the buffer tube since colorant added step is skipped. It has been held that the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Ledbetter teaches a buffer tube having multiple fibers within the buffer tubes. The buffer tube maybe 6 up to 12 fibers within any given tube. Ledbetter provides a marking on the buffer tube that are individually marked in order to tell the number of fibers within any given tubes. Therefore the buffer tubes will have “a plurality of physical indicia comprising first physical indicia formed on the buffer layer of a first of the plurality of optical fiber components and second physical indicia different from the first physical indicia formed on the buffer layer of a second of the plurality of optical fiber components” from a buffer tube with different numbers of fibers ([0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the act of labeling different markings on different buffer tubes in order to identify the amount of fibers within each buffer tubes thus resulting in the first indicia being different than the second indicia.

Carberry and Ledbetter do not teach wherein the first plurality and second of longitudinal space locations on the buffer layer wherein respective longitudinal distance between each adjacent pair of the first plurality longitudinally space locations at least 0.3M. Carberry does illustrate in Figure 2 the markings are spaced however no dimension are indicated.
Blazer teaches a method to form markings on a buffer tube using laser to create foam on the tube while can be form into markings that are identifiable ([0027]). The markings are spaced apart as shown in Figure 1 and Figure 2. It would have been obvious to one of ordinary skill in the art to modify the spacing of Blazer or Carberry above in order to easier identify the marking groups similar to Figure 2. One can adjust the spacing base on the size of the markings to be .3m or more which aligns with the limitation of  “longitudinally space locations at least 0.3M” in order to properly space large dimension markings from being too close to each other or overlapping during the formation of the markings. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
As for claim 16, Carberry teaches cable of claim 15, wherein the physical indicia comprises at least one raised portion (bumps – [0035]).
As for claim 17, Carberry teaches cable of claim 16, wherein the at least one raised portion comprises at least one of (i) an embossing, (ii) a bump ([0035]), (iii) a protrusion, (iv) a ridge, (v) an alphanumeric character, or (vi) a symbol (Figure 1: 38).

As for claim 19, Carberry teaches cable of claim 18, wherein the at least one indention comprises at least one of (i) a depression, (ii) a dimple, (iii) a groove, (iv) an alphanumeric character, or (v) a symbol ([0035-0038]).
As for claim 20, Carberry teaches cable of claim 1, wherein the buffer layer of at least one of the plurality of optical fiber components comprises a tight buffer layer ([0043]).

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carberry / Ledbetter / Blazer in view of the US Patent Application Publication to Greenwood 2006/0165355US.
In regards claims 7, 14, and 21, Carberry teaches the cable of claim 1, 8, 15 wherein the indica comprises of letters and numbers ([0034-0035]). Carberry do not teach wherein the buffer tube is a loose buffer tube wherein the markings contain at least one letter and at least one number.
It would have been obvious to one or ordinary skill in the art to include in the markings of Carberry to contain at least one letter and at least one number in order to properly create markings with more coded information utilizing both number and lettering codes together. The examiner has determined this modification would be obvious to try modification to one ordinary skill in the art before the effective filing date because Carberry methods used to provide characteristics data of the fiber and manufacture. If these data contain both letters and numbers to represent the name or 
Greenwood teaches a buffer cable having a loose buffer tube configuration (Figure 5: fibers 12, tube 18, wherein the tube configuration is a “loose” configuration [0034]). 
It would have been obvious to one of ordinary skill in art at the time of the current filing to modify the buffer tube cable of Carberry to have a loose configuration in order to reduce the stress on the fibers. This modification reduces the strain on the fiber and increase the durability of the fiber.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874